FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                             April 14, 2021
                         _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
 JOSHUA O. THOMAS,

       Plaintiff - Appellant,
                                                               No. 20-3076
 v.                                                  (D.C. No. 2:18-CV-02564-DDC)
                                                               (D. Kansas)
 FARMERS INSURANCE EXCHANGE,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before PHILLIPS, MURPHY, and McHUGH, Circuit Judges.
                   _________________________________


       Farmers Insurance Exchange (“Farmers”) employed Joshua Thomas as a service

advocate in its Olathe, Kansas, office. Mr. Thomas is gay and male. He claims Farmers

discriminated against him by not selecting him for an Account Underwriter Specialist

(“AU”) position, retaliated against him by issuing a final warning when he filed a

discrimination complaint, and then retaliated against him again by terminating his

employment when he filed this lawsuit. The district court granted Farmers’ motion for




       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Federal Rule of Appellate Procedure 32.1 and Tenth
Circuit Rule 32.1.
summary judgment and Mr. Thomas appeals. Exercising jurisdiction pursuant to 28

U.S.C. § 1291, we affirm.

                                I.    BACKGROUND

                                   A. Factual History

       Farmers is a Nevada corporation registered to do business in Missouri, with a

service center in Olathe, Kansas. On March 9, 2015, Farmers hired Mr. Thomas to work

as a service advocate at the Olathe service center. Farmers originally hired Mr. Thomas

as a Service Advocate II, and promoted him to Senior Service Advocate in April 2016. In

both positions, Mr. Thomas was responsible for handling calls about policies and

accounts. Mr. Thomas had three direct supervisors over the course of his employment

with Farmers: he reported to Jeanann Sebers from March 2015 to March 2018, Jarrod

Shelton from March 2018 to September 2018, and Curt Sims from September 2018 until

his termination in October 2018.

       According to his affidavit, Mr. Thomas “did not conform to stereotypes of how

males behave and act[ed] in a way that was noticeable to [his] coworkers” during his

employment with Farmers. App., Vol. III at 538. This included wearing clothing which,

“though professional, was very stylish and fashionable”; being “very attentive to [his]

appearance and hygiene and ke[eping his] desk very tidy”; and “socializ[ing] primarily

with [his] female co-workers while most male co-workers socialized with other male co-

workers.” Id. at 538–39.




                                            2
   Performance History

       Mr. Thomas’s supervisors periodically monitored and reviewed his performance

as a Senior Service Advocate. The record reflects interactions between Mr. Shelton and

Mr. Thomas beginning in March 2018 regarding Mr. Thomas’s demeanor during service

calls. During these “coaching sessions,” Mr. Shelton instructed Mr. Thomas to stop

exhibiting obvious frustration, interrupting others, and using a condescending tone during

calls with agents.1 Numerous instances of these coaching sessions appear in

Mr. Shelton’s weekly reports. See App., Vol. II at 297 (“I’ve been working very closely

with [Mr. Thomas] on . . . how he tends to let his aggression show when frustrated” –

email dated March 21, 2018); id. at 299 (“I’m still working closely with [Mr. Thomas] on

his verbal skills toward agents. This is one of my highest priorities at the moment” –

email dated March 31, 2018); id. at 301 (“Had a very in-depth conversation yesterday

with [Mr. Thomas] with how he gets frustrated on the phone” – email dated April 4,

2018). In a May 10, 2018, email, Mr. Shelton reported he had “coached [Mr. Thomas] as

much as I can, so now I’m in an observation period to see if he responds to the coaching

or keeps with his ways and this will determine my next steps of corrective action.” Id. at

319.

       Mr. Thomas also received some positive feedback over this period. For example,

on March 31, 2018, Mr. Shelton wrote to Mr. Thomas: “I appreciate how open you are to



       1
        Mr. Thomas’s prior supervisor, Ms. Sebers, also coached Mr. Thomas about his
tone and demeanor in a phone call in January 2018.

                                             3
feedback and I know you’re going to do well in this area.” App, Vol. III at 659. And on

May 1, 2018, Ms. Canton described a coaching experience with Mr. Thomas as

particularly positive.

   Application for AU Position

       On April 2, 2018, Mr. Thomas applied to fill one of two AU vacancies in Phoenix,

Arizona. Farmers accepted only internal applications and ten Farmers’ employees

applied. Mr. Thomas was the only candidate from Olathe. Eight of the other candidates

already worked in Phoenix and the final candidate worked in Round Rock, Texas.

       John Radliff, a Personal Lines Field Underwriting Manager with Farmers, was the

person making the hiring decisions for the AU positions. Mr. Radliff worked in Olathe.

While the positions were open, Mr. Shelton, Mr. Thomas’s supervisor at the time,

mentioned to Mr. Radliff that Mr. Thomas could easily move to Phoenix because

Mr. Thomas was single, had no children, and owned a condominium he could sell.

Mr. Shelton later described this conversation to Mr. Thomas as an attempt to bolster

Mr. Thomas’s candidacy.

       Along with another manager, Mr. Radliff interviewed all ten candidates. An

interview guide contained a set of competencies to be explored during the interviews:

“Teamwork; Decisiveness; Persuasiveness; Customer Service Skills/Customer

Orientation; Manage Change.” Id. at 646. In his deposition, Mr. Radliff testified he “was

looking for three characteristics[:] . . . decisiveness, customer service, and . . . leadership

or teamwork.” App., Vol. I at 222. Mr. Radliff checked a box indicating Mr. Thomas had

demonstrated teamwork and leadership during his interview. Ultimately, Mr. Radliff did

                                               4
not select Mr. Thomas for either position; he instead promoted Brittany Harris and James

Parchment Chavez. Both Ms. Harris and Mr. Chavez were already located in Phoenix.

Ms. Harris is female, and Mr. Chavez is gay. Mr. Radliff was unaware of Mr. Chavez’s

sexual orientation at the time of the promotion. And there is no evidence that Mr. Radliff

knew Mr. Thomas’s sexual orientation when Mr. Radliff filled the AU positions.

       After learning he had not been selected for an AU position, Mr. Thomas asked

Mr. Radliff for feedback. Mr. Radliff suggested that he and Mr. Thomas meet in person,

rather than communicate by email. The two met on April 23, 2018, and Mr. Thomas

surreptitiously recorded the meeting.2 Mr. Radliff told Mr. Thomas that although

Mr. Thomas’s interview went well, Mr. Thomas had not displayed the necessary

leadership skills. Mr. Radliff stated that if he was hiring for another position or location

at some point, “I might not need a leader, I might have a bunch of alphas over there.”

App., Vol. III at 647; see also App., Vol. II at 351 (rendering the punctuation as: “in the

future, I might not need a leader—I might have a bunch of alphas over there”).

Mr. Radliff also advised that in the future, Mr. Thomas might wish to have more and

earlier interactions with the hiring manager. It is undisputed, however, that neither

Ms. Harris nor Mr. Chavez had such contacts with Mr. Radliff.




       2
        There are three recordings in the record, including this one. We cite to their
location in the district court docket.

                                              5
   Internal Complaint

       On April 25, 2018, Mr. Thomas contacted Amy Canton, a Human Resources

Consultant with Farmers based in Olathe. In his email, Mr. Thomas expressed concern

that Mr. Shelton had told Mr. Radliff about Mr. Thomas’s marital status, age, and lack of

children, when suggesting Mr. Thomas would be able to relocate to Phoenix for the AU

position. Mr. Thomas also stated, “I believe my orientation adds another underlying

factor to this.” Id. at 309. And he questioned the appropriateness of Mr. Radliff’s

suggestion that Mr. Thomas develop “a ‘Personal Relationship’ . . . with the hiring

manager.” Id. Mr. Thomas did not mention the “alphas” comment in this email.

       Mr. Thomas and Ms. Canton met in person the next day to discuss his complaint.

During that meeting, Ms. Canton offered to contact Farmers’ Talent Acquisition

Department to obtain additional feedback. A Farmers employee contacted Mr. Radliff on

May 8, 2018, to discuss Mr. Thomas’s desire for further explanation.

       On May 10, 2018, Ms. Canton emailed Mr. Thomas additional feedback.

Mr. Thomas responded by taking issue with much of the information. Specifically,

Mr. Thomas challenged Mr. Radliff’s comments that Mr. Thomas lacked a prior

relationship with Mr. Radliff; claimed Mr. Radliff had concluded Mr. Thomas “was not

‘Alpha enough’ (Alpha meaning male characteristics, dominating)”; and alleged

Mr. Radliff had improperly “prescreened” Mr. Thomas “by coming up to [his] direct

supervisor, asking and inquiring about [his] Marital status, Age, and the number of

dependents [he] had, also the financial situation [he was] in.” Id. at 314.



                                              6
       On May 11, 2018, Ms. Canton suggested she and Mr. Thomas meet with

Mr. Shelton to discuss Mr. Thomas’s concerns. Six days later, on May 17, 2018,

Mr. Thomas indicated he wished to meet.

   May 17, 2018, Call

       Also on May 17, during a service call with an agent, Mr. Thomas refused to apply

a policy change based on a supporting document Mr. Thomas deemed unacceptable. The

agent seeking the change requested a callback from a supervisor; Mr. Thomas therefore

emailed Mr. Shelton. Mr. Shelton decided to accept the document. Mr. Thomas

responded to Mr. Shelton’s decision in an email, explaining, “I deal with this agent all the

time. They call in yell and scream until someone gives them what they want. They are

clearly lying, committing fraud, and misrepresenting this household in order to get the

discount.” Id. at 321. Noting he “disagree[d] 100 percent” with applying the discount,

Mr. Thomas listed five reasons he thought the document should not be accepted. Id.

       In response, Mr. Shelton asked Mr. Thomas to come by his desk. In his interaction

log, Mr. Shelton stated his intent was “to talk about how I came to my conclusion” to

accept the document. Id. at 291. The log and Mr. Shelton’s deposition testimony reflect

that when Mr. Shelton attempted to explain his decision, Mr. Thomas stated “Look, this

should have taken five minutes to pull the [recording of the] call. If you’re not going to

do it, I will.” Id. at 291–92. When Mr. Shelton indicated he did not need to pull the call,

Mr. Thomas “said ‘whatever’ and stood up and walked back to his desk during

[Mr. Shelton’s] coaching.” Id. at 292; see also App., Vol. I at 210 (Mr. Shelton stating



                                             7
Mr. Thomas “stood up in the middle of the conversation and said, Look, if you’re not

going to pull the call, I will. And got up and walked off”).

   Final Warning

       Later that same day, May 17, 2018, Farmers, through Mr. Shelton, issued

Mr. Thomas a final warning. At Farmers, a final written warning prevents an employee

from using tuition reimbursement or moving to another position in the company, and it

may impact the employee’s performance rating which in turn may negatively impact

bonuses or merit increases in the employee’s salary. It is the step before termination in

Farmers’ discipline process; it is unusual to issue a final written warning without first

trying other forms of discipline. Mr. Thomas had not been formally disciplined prior to

May 17, 2018.

       Mr. Shelton asked Mr. Sims to attend the meeting at which Farmers issued

Mr. Thomas the final warning. The final warning provides:

              You are receiving a Final Notice for a violation of Farmers policy.

              In addition to the coaching provided to you by your previous
       supervisor, you have been coached on multiple occasions over the past two
       months about emotional resilience, accepting and applying feedback to
       grow, as well as creating a low effort experience for our agents. Despite this
       ongoing coaching, you have not made improvements in these areas and you
       are not meeting expectations. I’ve offered you opportunities to grow, by
       speaking in team huddles and outlining documents to streamline our
       processes, to which you declined.

              Your continued lack of professionalism shows through your
       interactions with others; including the agents as well as with your direct
       supervisor. This behavior also creates a negative work environment with
       your peers. When you are approached with constructive feedback, you give
       pushback, you become argumentative, and are unwilling to accept the
       coaching. This lack of response to feedback resulted in an additional

                                              8
       coaching on 05/17/18, in order to highlight how to create a low effort
       experience. Your behavior during this coaching session was unprofessional
       and you displayed behaviors of insubordination. This further demonstrates
       your lack of openness and unwillingness to take constructive feedback to
       help you grow. To further detail what happened, see my recap of the
       coaching session below:

              When trying to help you better understand my thought process on
       thinking outside the box to make the agents[’] experience easier on a
       specific transaction, you made comments to me that display an extreme
       lack of professionalism. You also got up and walked out of our coaching
       session before it was over.

               I expect you to immediately correct your behavior in compliance
       with Farmers policies, Vision, Mission and Values. Any further instances
       of this behavior, or other behavior in violation of Farmers policies will
       result in action up to and including termination of your employment.

App., Vol. II at 323. Mr. Thomas refused to sign the final warning.

       After receiving the final warning, Mr. Thomas sent an email to Ms. Canton,

indicating that Mr. Thomas was no longer interested in meeting with Mr. Shelton to

discuss the AU selection process. Mr. Thomas was unwilling “to be harassed or picked

apart, interrogated.” Id. at 325.

   EEOC Complaint

       On May 21, 2018, Mr. Thomas filed an EEOC charge, alleging Farmers denied

him the AU position on the basis of sex and that it issued the final warning as retaliation

for his internal complaint about the AU position hiring process. In September,

Mr. Thomas began reporting to Mr. Sims instead of Mr. Shelton. After becoming

Mr. Thomas’s supervisor, Mr. Sims contacted Mr. Shelton about Mr. Thomas multiple

times, including noting that a coaching session would again be necessary due to

Mr. Thomas’s unprofessional telephone demeanor.

                                             9
       Ms. Canton, Farmers’ human resources consultant, was asked at her deposition

whether she “resolved” the internal complaint before Mr. Thomas filed an EEOC charge.

She responded:

       I felt as though [Mr. Thomas’s] concerns were resolved after we had gone
       through the providing information to him from Talent Acquisition offering
       to meet with him and [Mr. Shelton] to discuss further. Ultimately, he did
       end up on a final warning, but he had the open door with . . . his director, so
       based off of [the director] sharing with me how that conversation went, I
       felt as those concerns were resolved.

App., Vol. II at 500–01.

   Filing of Complaint

       Mr. Thomas filed the instant lawsuit on October 19, 2018. That same day, he

mailed a waiver of service and the complaint to Farmers’ Olathe office. When Farmers

received notice of a lawsuit, the employees at the Olathe office who distribute the mail

provide it to someone in human resources. There were three human resources employees

who might receive a lawsuit in Olathe, one of whom was Ms. Canton. For example,

Mr. Thomas mailed his Right to Sue Letter to the Olathe office on August 1, 2018, and

Ms. Canton received it on August 2, 2018.

   October 22, 2018, Call

       On October 22, 2018, Mr. Thomas received a call from an agent seeking to make a

policy discount retroactive. An audio recording of this call is included in the record.

Mr. Thomas refused to backdate the discount based on the proffered documentation. The

agent asked who she could talk to “to get that approved,” and Mr. Thomas responded,

“what do you mean?” App., Vol. III at 629; App., Vol. II at 368. The agent clarified she


                                             10
wanted to know who could help her backdate the discount, to which Mr. Thomas replied

the agent had not provided the proper documentation. The agent asked again who she

could speak with to find out if backdating was possible, to which Mr. Thomas said,

“you’re talking to me.” App., Vol. II at 368–69. When the agent asked to speak to

Mr. Thomas’s supervisor, Mr. Thomas stated he believed his supervisor was in a

meeting, but he offered to have his supervisor, Mr. Sims, call her. The agent next asked

to be transferred to Mr. Sims’s voicemail. Mr. Thomas stated that Mr. Sims’s voicemail

was not set up, although it is undisputed that Mr. Sims’s voicemail was in operation. The

agent told Mr. Thomas she would call back with the documents but speak with someone

else, stated that it was ridiculous he would not apply the discount, and asked his name.

Mr. Thomas provided his name and told her he was “sorry that you think it’s ridiculous.”

App., Vol. III at 669. The agent disconnected the call. Mr. Thomas did not report the call

to Mr. Sims.

   Termination

       Mr. Sims nonetheless learned about the October 22, 2018, call, and met with

Mr. Thomas and another supervisor, Cintia Mazzetta, on October 24, 2018. Mr. Thomas

surreptitiously recorded this meeting and the recording is in the record. Although

Mr. Thomas had followed Farmers’ guidelines regarding backdating, Mr. Sims indicated

Mr. Thomas should have handled the call better, especially by putting the agent in touch

with a supervisor when requested. At the end of the meeting, Mr. Sims told Mr. Thomas

that the meeting was a coaching opportunity to provide feedback for Mr. Thomas to use

going forward.

                                            11
       On October 24 or 25, 2018, Mr. Thomas saw Ms. Canton visit Mr. Sims’s desk, an

interaction he thought unusual. Mr. Thomas points to this interaction as evidence that

Mr. Sims knew about the lawsuit. But there is no direct evidence that either Mr. Sims or

Ms. Canton was aware of the lawsuit prior to Farmers’ termination of Mr. Thomas, and

both Mr. Sims and Ms. Canton claim they first learned of the lawsuit after Farmers

terminated Mr. Thomas’s employment.

       On October 25, 2018, Mr. Sims wrote a memorandum seeking support to

terminate Mr. Thomas’s employment. In the “Reason for Termination Recommendation”

section, he wrote:

       [Mr. Thomas] was placed on a final warning on May 17, 2018 for policy
       violation regarding his emotional resilience, accepting/applying feedback
       and his professionalism and conduct with agents as well as his direct
       supervisor. While reviewing a call that [Mr. Thomas] received from an
       agent on October 22, 2018, he showed no resilience during the coaching
       session as to what could have been improved or changed during the
       interaction. From his viewpoint, it was a typical call with our customers.
       When the agent asked for a supervisor, he did not seek guidance and did
       not provide this information to leadership concerning the interaction nor the
       request for a supervisor. This type of behavior with the agents was also
       observed on an additional call on October 19, 2018. Due to his inability to
       accept feedback and apply emotional resilience and professional [sic] while
       interacting with our agents, the recommendation for termination is being
       made.

App., Vol. II at 335. Farmers terminated Mr. Thomas’s employment the same day,

October 25, 2018.

                                B. Procedural History

       Mr. Thomas’s initial complaint alleged (1) discrimination on the basis of sex, due

to Mr. Thomas’s alleged nonconformance to male sex stereotypes, with respect to the AU


                                            12
position and (2) retaliation by Farmers in issuing him the final warning after he had filed

an internal complaint of discrimination. On July 17, 2019, Mr. Thomas amended his

complaint to add a claim alleging (3) that his firing was discrimination based on sex and

retaliation for filing his charge of discrimination with the EEOC and filing this suit.

Farmers moved for summary judgment on all counts.

       The district court granted Farmers’ motion. With respect to Mr. Thomas’s claim

that Farmers denied Mr. Thomas the AU position on the basis of sex discrimination, the

district court held the “alpha” comment did not constitute direct evidence of

discrimination because it could bear a nondiscriminatory meaning. It assumed without

deciding that Mr. Thomas had put forth a prima facie case of discrimination, but held

Farmers had offered legitimate, nondiscriminatory reasons for not offering Mr. Thomas

the AU position and, later, for terminating his employment. And the district court held

Mr. Thomas had not adduced evidence of pretext regarding the AU position. It therefore

granted summary judgment to Farmers as to the sex discrimination claim regarding the

AU position.

       Regarding the claim that Mr. Shelton’s issuance of a final warning was in

retaliation for Mr. Thomas’s internal complaint, the district court rejected Mr. Thomas’s

argument that Ms. Canton’s testimony constituted direct evidence of retaliation. The

district court then held Mr. Thomas had established a prima facie case of retaliation due

to the timing of his discrimination complaint and the final warning. Mr. Thomas

conceded Farmers had articulated a legitimate, nonretaliatory reason for issuing the final

warning, but claimed it was pretextual. The district court held that, although the temporal

                                             13
proximity of the final warning and the internal complaint supported a prima facie case,

Mr. Thomas had failed to present evidence of pretext aside from that timing, which

standing alone, was insufficient. The district court therefore granted summary judgment

to Farmers on the final notice retaliation claim.

       Next, the district court held Mr. Thomas had waived a claim of discrimination

with respect to his termination. Turning to Mr. Thomas’s argument that his termination

was retaliatory, the district court considered his claim under the circumstantial evidence

framework, noting Mr. Thomas had not pointed to any direct evidence. It then assumed

without deciding that Mr. Thomas had put forth a prima facie case of retaliation. The

district court acknowledged that Farmers claimed to have fired Mr. Thomas for the

legitimate, nondiscriminatory reason of his handling of the October 22, 2018, service call

combined with his previous performance issues. And the district court held Mr. Thomas

had not come forward with evidence sufficient to create a genuine issue of material fact

regarding pretext. The district court therefore granted summary judgment to Farmers on

the claims of discrimination and retaliation relating to Mr. Thomas’s termination.

       The clerk entered judgment on March 26, 2020, and Mr. Thomas filed a timely

notice of appeal.

                                  II.   DISCUSSION

       Mr. Thomas argues the district court erred in granting summary judgment on his

(1) discrimination claim relating to Farmers’ decision not to promote him, (2) retaliation

claim relating to Farmers’ issuance of a final warning, and (3) retaliation claim relating to



                                             14
Farmers’ termination of his employment.3 He maintains he put forth direct evidence that

Farmers’ decision not to hire him for the AU position was discriminatory and its issuance

of the final warning was retaliatory. Mr. Thomas further contends he demonstrated by

circumstantial evidence that Farmers’ explanations for each of the adverse employment

decisions are pretextual covers for discrimination and retaliation. We begin our analysis

by setting forth the standard of review and the relevant legal background. We then

consider each of his three claims in turn.

                                 A. Standard of Review

       This court “review[s] de novo a district court’s grant of summary judgment.”

Carolina Cas. Ins. Co. v. Burlington Ins. Co., 951 F.3d 1199, 1207 (10th Cir. 2020). Like

the district court, “we must draw all reasonable inferences and resolve all factual disputes

in favor of the non-moving party.” Jordan v. Maxim Healthcare Servs., Inc., 950 F.3d

724, 730 (10th Cir. 2020). “But an inference is unreasonable if it requires a degree of

speculation and conjecture that renders [the factfinder’s] findings a guess or mere

possibility.” Pioneer Centres Holding Co. Emp. Stock Ownership Plan & Tr. v. Alerus

Fin., N.A., 858 F.3d 1324, 1334 (10th Cir. 2017) (alteration in original) (internal

quotation marks omitted) (“Pioneer Centres”). We affirm “if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Jordan, 950 F.3d at 730 (quoting Fed. R. Civ. P. 56(a)).



       3
        Mr. Thomas does not argue the district court erred in holding he failed to support
a claim of discrimination regarding his termination.

                                             15
                                  B. Legal Framework

       “To survive summary judgment on a Title VII claim of discrimination based on

race, color, religion, sex, or national origin, a plaintiff must present either direct evidence

of discrimination or indirect evidence that satisfies the burden-shifting framework” the

Supreme Court set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

Bekkem v. Wilkie, 915 F.3d 1258, 1267 (10th Cir. 2019). A Title VII retaliation claim

also may be proven “either by direct evidence or by reliance on the McDonnell Douglas

framework.” Id.

   Direct Evidence

       To constitute direct evidence, a piece of evidence must demonstrate on its face the

employment decision was reached for discriminatory or retaliatory reasons. Fassbender

v. Correct Care Sols., LLC, 890 F.3d 875, 883 (10th Cir. 2018) (applying this definition

in the discrimination context); Vaughn v. Epworth Villa, 537 F.3d 1147, 1154 (10th Cir.

2008) (applying this definition in the retaliation context). Evidence is “direct” only if it

“proves the existence of a fact in issue without inference or presumption.” Id. (quotation

marks omitted). A statement that “reflect[s] personal bias” does not constitute direct

evidence of discrimination “unless the plaintiff shows the speaker had decisionmaking

authority and acted on his or her discriminatory beliefs.” Tabor v. Hilti, Inc., 703 F.3d

1206, 1216 (10th Cir. 2013). And even then, to be considered direct evidence, statements

must be “closely linked to the adverse decision” by “the context or timing of the

statements.” Id. “Furthermore, if the content and context of a statement allow it to be



                                              16
plausibly interpreted in two different ways—one discriminatory and the other benign—

the statement does not qualify as direct evidence.” Id.

       In Tabor, for example, we held that where a decisionmaker “explicitly stated a

view that women ha[d] inferior knowledge . . . and inferior ability” regarding “central

requirements of the job” during an interview and within the context of a woman’s

“discussion about her fitness for the position,” the remarks constituted direct evidence of

discrimination. Id. at 1217; see also id. (“The content of [the interviewer’s] statements,

the interview context, and the temporal proximity to the adverse employment decision

directly link the discriminatory statements to his decision not to promote Ms. Tabor.”).

       But by contrast, in Vaughn v. Epworth Villa we determined a plaintiff had not

shown direct evidence of retaliation where her employer asserted “it terminated her

because she provided unredacted medical records to the EEOC.” 537 F.3d at 1154. We

explained, “one can easily interpret [the employer’s] statements benignly to mean that it

would have terminated [the plaintiff] for intentionally disclosing unredacted medical

records to any third party,” an act which “would have been contrary to the [employer’s]

policies and procedures, and ostensibly, the law.” Id. at 1155. Because there was a benign

explanation, the statement was not direct evidence of retaliation. Id. at 1154–55.

   McDonnell Douglas Framework

       The McDonnell Douglas “three-step burden-shifting framework” is used “to

evaluate whether circumstantial evidence of discrimination presents a triable issue.”

Fassbender, 890 F.3d at 884; see also Bekkem, 915 F.3d at 1267 (explaining the

McDonnell Douglas framework applies to retaliation claims). First, the plaintiff must

                                             17
establish a prima facie case. For a discrimination claim, this entails showing, by a

preponderance of the evidence “that [he] is a member of a protected class, [who] suffered

an adverse employment action, and the challenged action occurred under circumstances

giving rise to an inference of discrimination.” Bennett v. Windstream Commc’ns, Inc.,

792 F.3d 1261, 1266 (10th Cir. 2015). For a retaliation claim, the plaintiff “must show

(1) that [he] engaged in protected opposition to discrimination, (2) that a reasonable

employee would have found the challenged action materially adverse, and (3) that a

causal connection existed between the protected activity and the materially adverse

action.” Bekkem, 915 F.3d at 1267 (quotation marks omitted).

       The burden of production then shifts to the defendant, who must articulate a

legitimate, nondiscriminatory or nonretaliatory reason for its actions. Bennett, 792 F.3d at

1266; Bekkem, 915 F.3d at 1267. If the defendant does so, the burden shifts back to the

plaintiff “to show that the defendant’s explanation was merely pretextual.” Bennett, 792

F.3d at 1266. “A plaintiff can meet this burden to show pretext in either of two ways:

(1) by showing that the proffered reason is factually false or (2) by showing that

discrimination was a primary factor in the employer’s decision.” Tabor, 703 F.3d at

1218. This latter showing is often accomplished by demonstrating the proffered reasons

“were so incoherent, weak, inconsistent, or contradictory that a rational factfinder could

conclude the reasons were unworthy of belief.” Bekkem, 915 F.3d at 1268 (quotation

marks omitted). But “[m]ere conjecture that the employer’s explanation is a pretext for

intentional discrimination is an insufficient basis for denial of summary judgment.” Id.

(quotation marks omitted).

                                            18
                                   C. The AU Position

   Direct Evidence

       In providing feedback to Mr. Thomas on his interview for the AU position,

Mr. Radliff said that in the future, “I might not need a leader, I might have a bunch of

alphas over there.” App., Vol. III at 647. The district court held this was not direct

evidence of discrimination on the basis of sex because the comment “d[id] not explicitly

state anything discriminatory about [Mr. Thomas’s] failure to conform to male sex

stereotypes.” Id. at 719. We agree with the district court.

       As we require for direct evidence, there is a nexus between the statement and the

adverse employment action: Mr. Radliff was explaining to Mr. Thomas why Mr. Thomas

was not offered the AU position. See Tabor, 703 F.3d at 1216. But nexus alone is not

enough. Tabor explains “if the content and context of a statement allow it to be plausibly

interpreted in two different ways—one discriminatory and the other benign—the

statement does not qualify as direct evidence.” Id. Mr. Thomas’s argument on appeal is,

essentially, that Tabor cannot mean what it says and we are not bound to follow it

because the relevant statement is dicta. Mr. Thomas further asserts that Tabor is at odds

with Price Waterhouse v. Hopkins, 490 U.S. 228 (1989), and Perry v. Woodward, 199

F.3d 1126 (10th Cir. 1999), if interpreted to mean an ambiguous statement is not direct

evidence of discrimination. For the reasons we now discuss, we are not persuaded.

       First, this panel is bound to reject Mr. Thomas’s argument. In Vaughn v. Epworth

Villa, this court held a statement was not direct evidence of retaliation because it could be

interpreted benignly. 537 F.3d at 1154–55. So, even if the statement in Tabor were dicta,

                                             19
our holding in Vaughn is not. And Mr. Thomas directs us to no prior-in-time inconsistent

holding of this court, subsequent en banc decision of this court departing from Vaughn, or

intervening decision of the Supreme Court casting doubt on Vaughn’s holding.

Accordingly, we must apply Vaughn here. See Crowson v. Washington County, 983 F.3d

1166, 1188–91 (10th Cir. 2020) (holding a panel of this court is bound by an earlier-in-

time published holding, absent an intervening inconsistent en banc or Supreme Court

decision).

       Nor does our precedent conflict with the Supreme Court’s decision in Price

Waterhouse. There, the Court noted several “clear signs” of discrimination where an

inference was necessary: male partners advised a female employee to take “a course at

charm school” and criticized “her use of profanity.” 490 U.S. at 235 (plurality opinion).

Even if we assume these comments are similar to the “alphas” statement here because an

inference is needed to determine the comments are motivated by sex stereotypes, we are

not persuaded Mr. Thomas can prevail. As the district court explained, the Supreme

Court “never considered whether those statements—alone—constituted direct evidence,”

given that the Supreme Court also said “the evidentiary ‘coup de grace’ was that a

partner told the female manager that to improve her chances for partnership, she should

‘walk more femininely, talk more femininely, dress more femininely, wear make-up,

have her hair styled, and wear jewelry.’” App., Vol. III at 719–20 (quoting Price

Waterhouse, 490 U.S. at 235 (plurality opinion)). Mr. Thomas does not explain why the

district court’s decision is inconsistent with Price Waterhouse despite these significant

differences. Nor does he point to evidence in this case that is the equivalent of the Price

                                             20
Waterhouse “evidentiary ‘coup de grace.’” Id. Accordingly, we do not read Price

Waterhouse as precluding the district court’s holding here.

       Mr. Thomas next argues “Perry . . . permitted plaintiff[s] to show direct evidence

with ‘allegedly discriminatory statements.’” Appellant Br. at 21 (emphasis in Appellant

Br.) (quoting Perry, 199 F.3d at 1134). In his view, an “‘allegedly’ discriminatory

statement” is different from “an unambiguously discriminatory statement.” Reply Br. at

7. That is, Mr. Thomas equates “allegedly” as used in Perry, as synonymous with a

statement supporting either a discriminatory or a benign meaning. But the language

Mr. Thomas relies upon from Perry is a quotation from Cone v. Longmont United

Hospital Ass’n, 14 F.3d 526, 531 (10th Cir. 1994). Perry, 199 F.3d at 1134. It is not

surprising that we used the word “allegedly” in Cone because it was unclear whether the

statements there had been made at all. 14 F.3d at 531 (“Since a summary judgment

decision is under review, we will assume that indeed [the relevant actors] made these

comments in the contexts asserted by [the plaintiff].”). Regardless, Cone and Perry were

decided on other grounds—in both cases, we held the comments did not have a sufficient

nexus to constitute direct evidence of discrimination. Id.; Perry, 14 F.3d at 1134–35.

       Mr. Thomas concedes on appeal that the “alphas” comment can be interpreted as

non-discriminatory. He is right to do so. While a trier of fact could conclude the word

“alpha” is laden with gender-based connotations, the statement nonetheless can be

plausibly interpreted as benignly referencing leadership qualities. Accordingly, the

district court was correct when it concluded the comment does not constitute direct

evidence of discrimination. See Vaughn, 537 F.3d at 1154–55.

                                            21
   McDonnell Douglas Framework

       As there is no direct evidence of discrimination, we turn to the McDonnell

Douglas burden-shifting framework. Like the district court, we assume without deciding

that Mr. Thomas’ claim Farmers discriminated against him because he did not conform to

male sex stereotypes establishes a prima facie case of discrimination on the basis of sex.4

And Mr. Thomas concedes that Farmers met its burden of proffering a legitimate,

nondiscriminatory reason for not offering him the AU position—namely, that the two

people selected were more qualified than he. Our analysis therefore focuses on whether

Mr. Thomas has demonstrated pretext.

       Mr. Thomas argues he demonstrated pretext because: (1) there are inconsistencies

in Farmers’ proffered explanation, including Mr. Radliff noting Mr. Thomas had not


       4
          On appeal, Mr. Thomas argues that his sexual orientation is another way in
which he was discriminated against with respect to the AU position. The Supreme Court
recently ruled that “it is impossible to discriminate against a person for being homosexual
. . . without discriminating against that individual based on sex.” Bostock v. Clayton
County, 140 S. Ct. 1731, 1741 (2020). But Mr. Thomas cannot succeed on this theory for
several reasons. First, this claim was not raised in the complaint. Lawmaster v. Ward, 125
F.3d 1341, 1351 n.4 (10th Cir. 1997) (holding this court focuses on the claims in the
complaint). Indeed, the operative complaint makes no mention of Mr. Thomas’s sexual
orientation. Second, there is no genuine dispute that Mr. Radliff was unaware of
Mr. Thomas’s sexual orientation when he filled the AU positions. See App., Vol. II at
378 (Mr. Thomas controverting the statement that Mr. “Radliff did not know
[Mr. Thomas] was gay” only by pointing to evidence that Mr. Radliff learned
Mr. Thomas was gay after the complaint was filed—which was after Mr. Radliff selected
other candidates for the AU positions). Thus, even if Mr. Thomas could raise this theory
now, it would necessarily fail. See Singh v. Cordle, 936 F.3d 1022, 1043 (10th Cir. 2019)
(holding, in the retaliation context, that an inference of retaliation could not be drawn
where no evidence showed the decisionmakers were aware of the plaintiff engaging in
protected action). Third, as we explain, Mr. Thomas has not shown the proffered
nondiscriminatory reasons were pretextual.

                                            22
previously developed a relationship with the hiring manager (Mr. Radliff), Mr. Radliff

claiming leadership was a qualification for the position despite the position not being a

leadership position, and Mr. Radliff checking the box that Mr. Thomas demonstrated

teamwork and leadership; and (2) Mr. Radliff’s desire to provide feedback in person,

which Mr. Thomas suggests could allow a jury to infer Mr. Radliff knew his feedback

was improper. Mr. Thomas also argues the district court improperly analyzed these

reasons individually rather than collectively.

       Our review of the district court’s decision indicates it properly concluded the

inconsistencies Mr. Thomas alleged, taken together, are insufficient to demonstrate

pretext. First, Mr. Radliff requesting an in-person meeting does not give rise to a

reasonable inference of discrimination. See Riggs v. Airtran Airways, Inc., 497 F.3d

1108, 1117 (10th Cir. 2007) (noting at summary judgment a court must determine

whether the nonmoving party has adduced sufficient evidence to allow the jury to draw

an inference). We have explained that an inference is unreasonable—that is, it is

speculation—where it “renders [the factfinder’s] findings a guess or mere possibility.”

Pioneer Centres, 858 F.3d at 1334 (alteration in original) (quotation marks omitted).

Here, a jury would have to make two speculative leaps to hold Farmers liable: it would

first need to assume the reason Mr. Radliff wanted to meet in person was to avoid a

written record, and then also assume Mr. Radliff wished to avoid a written record because

he “knew there was something improper about [his] reasons.” Appellant Br. at 30.

Because no evidence suggests either conclusion would be more than a guess, the district

court properly rejected this as baseless speculation, rather than a proper inference.

                                             23
       Second, no reasonable jury could find Mr. Radliff did not hire Mr. Thomas for the

AU position because Mr. Thomas did not have sufficient prior interactions with

Mr. Radliff. The audio recording of the April 23, 2018, meeting reveals that when

Mr. Radliff raised the importance of interactions with hiring managers, he was providing

advice “for future reference.” ECF No. 61-10 3:00–3:50. Thus, that advice cannot

undermine the reasons provided for not selecting Mr. Thomas for one of the AU

positions.

       Third, there is no genuine dispute that while the AU position was not posted as a

leadership position, Mr. Radliff viewed leadership as a desirable quality in the

candidates. Indeed, the guide for the interviews listed leadership as an area to be explored

with the candidates. Further, checking the box that Mr. Thomas demonstrated leadership

does not indicate he exhibited the desired skillset more than the successful candidates did.

       Taken together, Mr. Thomas’s speculative reasons do not constitute evidence from

which a rational trier of fact could reasonably infer pretext. We therefore affirm the grant

of summary judgment on the AU position discrimination claim.

                                 D. Final Written Notice

   Direct Evidence

       Mr. Thomas points to a statement from Ms. Canton’s deposition as direct evidence

of retaliation. Ms. Canton testified:

       I felt as though [Mr. Thomas’s] concerns were resolved after we had gone
       through the providing information to him from Talent Acquisition offering
       to meet with him and [Mr. Shelton] to discuss further. Ultimately, he did
       end up on a final warning, but he had the open door with . . . his director, so


                                             24
       based off of [the director] sharing with me how that conversation went, I
       felt as those concerns were resolved.

App., Vol. II at 500–01.

       Direct evidence in this context must “prove[] the existence of a fact in issue

without inference or presumption.” Fassbender, 890 F.3d at 883 (quotation marks

omitted). Ms. Canton’s testimony does not meet that standard. Even assuming

Ms. Canton’s testimony meant the final warning resolved Mr. Thomas’s complaint, the

jury would be left to infer whether Mr. Thomas’s complaint happened to be resolved

because Farmers issued him a final warning based on his performance issues or whether

Farmers “resolved” his complaint by issuing the final warning. Ms. Canton’s testimony

says nothing about this question and is therefore not direct evidence of retaliation.

       Mr. Thomas argues that our precedent limits the instances in which the need for an

inference prevents a statement from being “direct evidence” to only the precise

circumstances of Riggs: “the inference that because a decision maker holds a certain bias

towards a group, his adverse action towards a member of the group was made because of

that bias.” Appellant Br. at 34. According to Mr. Thomas, statements requiring an

inference constitute “direct” evidence in all other circumstances. Mr. Thomas

misapprehends Riggs, however, and has failed to provide a citation to any decision in

which we have treated evidence as direct when its probative value depends upon an

inference. But even if the forbidden category of inferences were as narrow as

Mr. Thomas suggests, he could not prevail.




                                             25
       The inference Mr. Thomas advances is that because he made an internal complaint

about not being offered a job within the company, and the final warning prevented him

from seeking an internal position, we can infer the final warning was retaliatory. This is

similar to inferring that, because a decisionmaker had a bias and a person belonging to a

group against whom he was biased suffered an adverse employment action, the adverse

employment action was because of that bias. In sum, the inference necessary here is

analogous to the type of inference forbidden in Riggs. The district court did not err in

holding that Ms. Canton’s statement is not direct evidence of retaliation.

   McDonnell Douglas Framework

       Again, we must turn to circumstantial evidence and the McDonnell Douglas

framework. Farmers concedes the “proximity in timing” between the internal complaint

and the final warning—three weeks—“is likely sufficient to establish a prima facie case”

of retaliation. Appellee Br. at 42. And Mr. Thomas concedes Farmers met its burden of

articulating a nonretaliatory reason for issuing the final warning by offering evidence that

it issued the final warning due to Mr. Thomas’s insubordination, lack of professionalism,

and failure to improve in response to feedback. Accordingly, the parties again engage on

the issue of pretext.

       Mr. Thomas argues evidence of pretext includes: (1) the temporal proximity

between the final warning and the internal complaint; (2) the inconsistency between his

supervisors’ criticisms that he was not accepting or applying feedback and their praise for

him being open to coaching; (3) the absence of any complaints from his coworkers to

support the claim he was creating a negative work environment; (4) Mr. Shelton’s

                                             26
issuance of a final warning without first using lesser discipline; and (5) Mr. Shelton’s

inconsistent behavior regarding Mr. Thomas.5 Mr. Thomas also contends the district

court erred by taking his arguments individually rather than as a whole.

       The fact that Mr. Thomas sometimes accepted feedback and demonstrated

occasional improvement does not change that the record is replete with instances of his

failure to do so, including during the May 17, 2018, phone call and meeting. Similarly,

Mr. Shelton’s behavior toward Mr. Thomas was not inexplicable or inconsistent. After

Mr. Shelton provided feedback to Mr. Thomas on numerous occasions, Mr. Shelton

informed his own supervisor that the coaching phase was done: “now I’m in an

observation period to see if [Mr. Thomas] responds to the coaching or keeps with his

ways and this will determine my next steps of corrective action.” App., Vol. II at 319.

Although Mr. Shelton praised Mr. Thomas on the occasions he accepted coaching,

Mr. Shelton acknowledged that only future observation would reveal whether

Mr. Thomas “keeps with his ways,” warranting further “corrective action.” There is

nothing inconsistent in these statements. When the events of May 17, 2018, showed

Mr. Thomas had not responded to coaching, Mr. Shelton took “next steps of corrective




       5
         Mr. Thomas also argues that the nature of a final warning, which prevented him
from applying for other internal positions, constitutes circumstantial evidence that the
discipline was retaliatory. But he did not raise this argument before the district court. See
App., Vol. II at 421–24 (Mr. Thomas’s response in opposition to summary judgment, not
making this argument). We therefore do not consider it. Strauss v. Angie’s List, Inc., 951
F.3d 1263, 1266 n.3 (10th Cir. 2020) (“Generally, this court does not consider arguments
raised for the first time on appeal.”).

                                             27
action.” In short, no rational trier of fact could agree with Mr. Thomas that Mr. Shelton’s

statements are so inconsistent as to show pretext.

       Next, Mr. Thomas contends that because none of his coworkers complained about

his behavior, Mr. Shelton’s statement that Mr. Thomas was creating a negative working

environment is evidence of pretext. Again, Mr. Thomas merely speculates that the

absence of employee complaints demonstrates Mr. Shelton did not believe Mr. Thomas

was creating a negative work environment. Even in the absence of complaints,

Mr. Shelton could perceive Mr. Thomas’s attitude as a bad influence on other employees.

And Mr. Thomas offers no evidence suggesting Mr. Shelton did not sincerely hold that

belief. See DePaula v. Easter Seals El Mirador, 859 F.3d 957, 970–71 (10th Cir. 2017)

(holding that to be worthy of credibility the employer’s reason need not be objectively

correct, but rather the employer must subjectively believe the reason).

       Nor could a factfinder reasonably infer only from the timing and the severity of

punishment that Mr. Shelton’s reasons were pretextual. See Bird v. West Valley City, 832

F.3d 1188, 1204 (10th Cir. 2016) (“[E]ven though the timing leading up to an employee’s

termination is evidence of pretext, it is not sufficient standing alone to establish pretext.”

(emphases in original) (citation omitted)). The record reflects Mr. Shelton had been

coaching Mr. Thomas about his telephone demeanor since March, with no lasting

success. Mr. Shelton also documented Mr. Thomas’s insubordinate behavior immediately

prior to the final warning. Under these circumstances, the decision to issue a final

warning does not support an inference of pretext. Although Mr. Shelton could have

pursued lighter discipline, he was not required to do so. See Timmerman v. U.S. Bank,

                                              28
N.A., 483 F.3d 1106, 1120 (10th Cir. 2007) (holding, in an age discrimination case, where

“progressive discipline was entirely discretionary” and the employer “did not ignore any

established company policy in its choice of sanction, the failure to implement progressive

discipline [was] not evidence of pretext”); Dyer v. Lane, 564 F. App’x 391, 395 (10th

Cir. 2014) (unpublished) (same, in a Title VII discrimination case). We therefore affirm

the grant of summary judgment on the retaliation claim regarding the final warning.

                                     E. Termination

       Mr. Thomas relies solely on circumstantial evidence to support his claim that

Farmers terminated him in retaliation for protected activity. We therefore analyze his

claim only under the McDonnell Douglas framework. Like the district court, we assume

without deciding that Mr. Thomas has made out a prima facie case of retaliation. And

Mr. Thomas concedes Farmers met its burden of articulating a nonretaliatory reason for

his termination—namely, his handling of the October 22, 2018, call and his inability to

accept feedback. So, here too, our analysis narrows to the issue of pretext.

       Mr. Thomas argues his handling of the October 22, 2018, call was a pretextual

reason for Farmers terminating his employment because (1) Mr. Thomas’s offer of a

supervisor callback was sufficient, (2) Mr. Thomas followed Farmers’ policy on

backdating, (3) despite Mr. Sims’s citing the final warning in the memorandum

recommending termination, the final warning did not discipline Mr. Thomas for failing to

bring a call to his supervisor’s attention, and (4) Mr. Sims initially decided not to

terminate Mr. Thomas, instead telling Mr. Thomas the feedback should be applied going

forward. Mr. Thomas also contends the termination memorandum’s statement that he was

                                             29
fired because of his inability to accept feedback is inconsistent because the recording of

the October 24, 2018, meeting showed he was receptive to feedback, and he had received

substantial praise for accepting feedback in the past.

       The first three arguments about the October 22, 2018, call all fail for the same

reason: the legitimate, nondiscriminatory reason offered for termination was not the merit

of Mr. Thomas’s substantive position on the call, but rather Mr. Thomas’s tone with the

agent and his subsequent unwillingness to accept feedback about the call. In the

memorandum regarding termination, Mr. Sims indicated Mr. Thomas “showed no

resilience during the coaching session as to what could have been improved or changed

during the” October 22, 2018, call. App., Vol. II at 335. The memorandum identifies

Mr. Sims’s other primary concern as Mr. Thomas’s “inability to . . . apply emotional

resilience and professional [sic] while interacting with . . . agents.” Id.

       Nowhere has Farmers asserted that it terminated Mr. Thomas for refusing to

backdate a discount. Regarding Mr. Thomas’s failure to alert his supervisor about the

call, the record is clear that Mr. Sims expected Mr. Thomas to do so. Whether or not

Mr. Thomas was required to inform Mr. Sims under Farmers policy is immaterial—he

does not meaningfully contest the sincerity of Mr. Sims’s belief. “Evidence that the

employer should not have made the termination decision—for example, that the employer

was mistaken or used poor business judgment—is not sufficient to show that the

employer’s explanation is unworthy of credibility.” DePaula, 859 F.3d at 970–71

(internal quotation marks omitted). Relatedly, while the final warning did not involve a

failure to bring a call to a supervisor’s attention, the final warning disciplined

                                              30
Mr. Thomas for exhibiting inappropriate behavior toward an agent seeking assistance on

a service call and for being unreceptive to feedback. These were the same issues that

Mr. Sims cited in support of Mr. Thomas’s termination. We agree with the district court

that the circumstances are not so dissimilar as to suggest the reasons for termination were

pretextual.

       Mr. Thomas next argues he was receptive to feedback in the October 24, 2018,

meeting, relying on his summary judgment response and the recording of the meeting.

But the issue is whether a reasonable jury could find that Mr. Sims did not sincerely view

Mr. Thomas as being unreceptive to feedback. DePaula, 859 F.3d at 970–71. Such a

finding is not supported by the record evidence. In Mr. Thomas’s view, he said “okay”

receptively to several points of feedback during the meeting. But the recording of the

meeting reveals numerous instances of Mr. Thomas disagreeing with Mr. Sims’s and

Ms. Mazzetta’s feedback and characterization of the call. Indeed, near the end of the

meeting, Ms. Mazzetta says: “I feel like there’s a lot of pushback and you’re not trying to

see that right now, so we’re wasting a lot of time. So I think that maybe come back to it

later when you’re ready to talk to [Mr. Sims] about it and say, ‘you know what, I could

have improved in that.’” ECF No. 61-9 33:02–33:14. No rational jury could conclude

after listening to the recording of the discussion that Mr. Sims’s concern about

Mr. Thomas not accepting feedback was pretextual.

       Mr. Thomas’s final argument is that Mr. Sims had decided not to terminate him at

the end of the October 24 meeting, and that nothing after that meeting is offered as a

reason for termination. It is true Mr. Sims closed the meeting by saying “This is a

                                            31
coaching opportunity. It’s something for you to listen to, to reflect on, to hear the

feedback that [we] . . . have provided and apply that to those calls going forward, so we

don’t encounter a situation like this.” Id. at 35:37–35:54. Thus, it is possible Mr. Sims

had not yet decided what to do about Mr. Thomas when the meeting concluded. But as

Farmers maintains, “there is [also] no evidence in the record that [Mr.] Sims had decided

at the end of the . . . meeting not to terminate” Mr. Thomas. Appellee Br. at 54. The

district court noted Mr. Sims’s statement “suggests no imminent termination” but because

the termination “was based, in part, on [Mr. Thomas’s] behavior in [that] meeting,

[Mr.] Sims’s comment is insufficient to support a finding of pretext.” App., Vol. III at

741. Even assuming Mr. Sims had not yet decided to fire Mr. Thomas at the end of the

October 24 meeting, nothing about that indecision supports a finding that the reasons

given for termination when the decision was made were pretextual.

       Mr. Thomas claims the jury could reasonably infer that Mr. Sims changed his

mind and fired Mr. Thomas because Mr. Sims learned about the lawsuit after the October

24 meeting. He bases this on his testimony that he observed Ms. Canton stop by

Mr. Sims’s desk. To make that inference, though, the jury would have to conclude

Ms. Canton went to Mr. Sims’s desk (1) for the purpose of informing Mr. Sims about

Mr. Thomas filing this lawsuit and (2) after Mr. Thomas’s October 24 meeting (which

ended at 11:48 a.m., see ECF No. 61-9 36:14–36:15). Both conclusions would require the

jury to speculate.

       The evidence establishes only that Ms. Canton was one of three people at the

Olathe office who might receive notice of a lawsuit. Nothing demonstrates she in fact

                                             32
received this lawsuit, and she denies that she did. Mr. Thomas suggests it is more likely

that Ms. Canton was the employee who received the lawsuit because of her involvement

in the case, but he offers no evidence in support, only speculation. And even if the jury

could conclude Ms. Canton eventually would receive the lawsuit, it would be pure

speculation to conclude she received it by October 25, 2018.

       As for timing, the evidence proffered by Mr. Thomas shows Ms. Canton went to

Mr. Sims’s desk sometime on the 24th or 25th of October, but not which day, or whether

it was before or after his meeting with Mr. Sims. Accordingly, even if the evidence

suggests Mr. Sims changed his mind about terminating Mr. Thomas’s employment, no

rational jury could find his reasons were pretextual.6 We therefore affirm the grant of

summary judgment on Mr. Thomas’s claim of retaliatory termination.

                                III.   CONCLUSION

       We AFFIRM.

                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




       6
        Mr. Thomas also argues that because the final warning was a but-for cause of
Farmers’ decision to terminate his employment, if the final warning was retaliatory, his
termination was as well. Because we hold that Mr. Thomas has failed to show the
issuance of the final warning was retaliatory, section II.D.2, supra, this argument
necessarily fails.

                                            33